Citation Nr: 1819100	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  17-44 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2001 for the award of service connection for hypertensive cardiovascular disease (HCVD), for accrued benefits purposes.  

2.  Entitlement to an effective date earlier than February 26, 2001 for the award of a 100 percent evaluation for HCVD, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than February 26, 2001 for the award of special monthly compensation (SMC) based on housebound status, for accrued benefits purposes.  

4.  Entitlement to an effective date earlier than October [REDACTED], 2004 for the award of eligibility for Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to October 1953.  He died in October 2004.  The appellant is the Veteran's widow.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

An earlier September 2011 rating decision separately awarded DEA, effective from May 16, 1997 based on the grant of a schedular 100 percent rating for the Veteran's service-connected psychiatric disorder.  The September 2011 rating decision's award of DEA was for accrued benefits purposes.  The subsequent July 2015 rating decision has separately awarded DEA benefits, effective from October [REDACTED], 2004, based on the date of the Veteran's death as a result of a service-connected disability.  38 C.F.R. § 3.807(a)(4) (2017).  As the appellant has not appealed the effective date of the earlier awarded DEA benefits, only the issue of the propriety of the later October [REDACTED], 2004, effective date is before the Board for appellate consideration.   

Because the Veteran died before 2008, the appellant could not be substituted for him for the claims pending at the time of his death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed January 1959 decision, the AOJ denied service connection for HCVD; the Veteran did not appeal the determination or submit new and material evidence within one year of the determination and the decision was final.  

2.  The Veteran's subsequently submitted petition to reopen the claim for service connection for HCVD in April 1977 was pending at the time of his death; however, there was no evidence of record at that time, and prior to the Veteran's death, etiologically linking his diagnosed HCVD to service or to his service-connected psychiatric disorder.  

3.  Entitlement to service connection for HCVD as secondary to the Veteran's service-connected psychiatric disorder for accrued benefits purposes did not arise prior to February 26, 2001.  

4.  The award of SMC at the housebound rate for accrued benefits purposes was based, in part on the Veteran's 100 percent rating for HCVD which was not service-connected prior to February 26, 2001.  

5.  The appellant's DEA eligibility is based on the Veteran's death from a service-connected disability and can be awarded no earlier than the date of his death, October [REDACTED], 2004.   
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 2001, for the grant of service connection for HCVD for accrued benefits purposes have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

2.  The criteria for an effective date prior to February 26, 2001, for the grant of 100 percent disability rating for HCVD for accrued benefits purposes have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

3.  The criteria for an effective date prior to February 26, 2001, for entitlement to SMC at housebound rate for accrued benefits purposes have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

4.  The criteria for an effective date prior to October [REDACTED], 2004, for the award of eligibility for DEA under Chapter 35, have not been met.  38 U.S.C. §§ 3501, 3510, 5110, 5113 (2012); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021, 21.3046 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Significantly, however, in this case, the appellant's claims for earlier effective dates arise from her disagreement with the effective dates assigned following the grant of entitlement to service connection for HCVD for accrued benefits, entitlement to a 100 percent rating for accrued benefits, entitlement to SMC based on housebound status for accrued benefits and entitlement to eligibility for DEA under Chapter 35.  In this regard, the Board notes that, once a claim is granted, the claim is substantiated and additional notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, because the application of the law is dispositive of claims for earlier effective dates, no discussion of VA's duties to assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

II. Legal Criteria, Factual Background and Analysis

As noted above, because the Veteran died prior to October 10, 2008, the appellant could not be substituted for him for the claims pending at the time of his death.  Therefore, the laws applicable to accrued benefits claims apply, rather than the laws governing claims involving substitution.  The law applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits to which the Veteran was entitled at the time of his death.  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2017).  

In February 2005, within one year of the Veteran's death, the appellant filed an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits.  The appellant sought accrued benefits for a psychiatric disorder and for HCVD as secondary to the Veteran's psychiatric disorder, as well as for SMC based on housebound status, and for DEA under Chapter 35.  

A September 2011 rating decision, in compliance with an August 2011 Board decision, initially granted service connection for the Veteran's psychiatric disorder for accrued benefits purposes.  A September 2015 Board decision determined that the proper effective date for the grant of service connection for the Veteran's psychiatric disorder was February 26, 1969, because VA had not provided the Veteran information regarding his appellate rights in earlier 1971 and 1977 rating decisions denying his attempt to reopen the claim, and consequently, his claim submitted in February 1969, remained unadjudicated and pending.  

The July 2015 rating decision's grant of service connection for HCVD, and its 100 percent disability rating are effective from February 26, 2001, which is the date VA received the Veteran's most recent attempt to reopen his claim for service connection.  The effective date for the award of SMC at the housebound rate is also February 26, 2001, because that is the earliest date that the Veteran has separate service-connected disabilities rated at 100 percent and at least 60 percent.  The award of DEA based on the Veteran's death from a service-connected disability is effective from the date of his death, October [REDACTED], 2004.  

The appellant and her attorney assert entitlement to earlier effective dates for the award of service connection and a 100 percent rating for the Veteran's HCVD, as well as those assigned for SMC at the housebound rate and DEA.  In correspondence received in January 2015, the appellant's attorney contends that the appropriate effective date for service connection for HCVD is in August 1957, the date the Veteran submitted his initial claim that the attorney asserts went unadjudicated and has remained pending since.  

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).  

In claims for accrued benefits, unlike substitution claims, only the evidence that is of record or in VA's possession at the time of the Veteran's death is considered.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000; Hyatt v. Shinseki, 566 F.3d 1364, 1370-71 (Fed. Cir. 2009) (entitlement to accrued benefits may be based only on the evidence that was in the veteran's claims file, either physically or constructively, at the time of the veteran's death).  

Service Connection and 100 Percent Rating for HCVD

In August 1957, the AOJ first received a perceived claim of entitlement to service connection for HCVD, in an application for VA hospital treatment.  A January 1959 rating decision denied the claim and that same month the Veteran was notified of the denial and of his appellate rights.  

Prior to September 1962, a claimant could appeal to the Board by filing an application for review on appeal within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C. § 4005(a) (1958).  If no application for review on appeal was filed within the one year period, the decision became final and would not be reopened or allowed unless new and material evidence in the form of official reports from the proper service department were secured.  38 U.S.C. § 4005(b) (1958).  

There is no indication from the evidence of record that the Veteran appealed the decision or submitted new and material evidence within one year of the notification.  

In 1977, VA regulation provided that the claimant, and the claimant's representative, if any, would be informed of the right to initiate an appeal by the filing of a notice of disagreement in writing, and the time limit within which such notice must be filed.  38 C.F.R. § 19.109(a) (1977).  This information was required to be included in each notification of a determination of entitlement or non-entitlement to VA benefits by the AOJ.  Id.  

When VA fails to comply with statutory procedural requirements regarding notification of benefit determinations and such failure has the effect of extinguishing the claimant's right to appeal an adverse decision, the period of filing an appeal does not run.  See Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2003).  As regulations implement statutes, the Board concludes that regulatory procedural requirements that are not adhered to have the same effect.  

In April 1977, the Veteran submitted a petition to reopen both claims for a psychiatric disorder and for HCVD.  A May 1977 rating decision denied the claims, finding the Veteran had not submitted new and material evidence.  A June 1977 letter notified the Veteran of the decision, but did not advise him of his appellate rights.  Although the letter indicates VA Forms 21-2680 and 20-8739 were enclosed, copies of the forms were not of record.  However, review of those general forms indicates that they do not provide appellate rights.  Because the Veteran was not informed of his appellate rights, the May 1977 rating decision did not become final.    

In July 1984 and May 1986, the AOJ again received petitions to reopen his service connection claims.  The AOJ only addressed the Veteran's petition to reopen a service connection claim for a psychiatric disorder and did not address the issue of service connection for HCVD.  The AOJ most recently received the Veteran's claim for service connection for HCVD on August 26, 2001.   

The Board acknowledges that the Veteran had a petition to reopen the issue of service connection for HCVD since April 1977.  However, due to the unique nature of accrued benefits claims, to warrant an earlier effective date for the award of service connection for HCVD for accrued benefits purposes, it must be shown by the evidence of record at the time of the Veteran's death that he met all the criteria for service connection.  Unfortunately, the Board finds that the evidence of record at the time of the Veteran's death does not establish entitlement to service connection for HCVD and thus, entitlement to such for accrued benefits purposes did not arise prior to February 26, 2001.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

The July 2015 rating decision granted service connection for HCVD as secondary to the Veteran's service-connected psychiatric disorder for accrued benefits purposes.  The rating decision also granted service connection for the cause of the Veteran's death, as he died of congestive heart disease.  Both determinations relied on a December 2014 VA medical opinion that etiologically linked the Veteran's HCVD to his service-connected psychiatric disorder.  While consideration of the opinion was appropriate in the claim for service connection for the cause of death, for the appellant's accrued benefits claim the record as it existed at the time of the Veteran's death in October 2004 is closed.  38 U.S.C. § 5121(a).  Therefore, the December 2014 opinion cannot be legally considered by the Board for the service connection claim for accrued benefits and determining whether an earlier effective date is warranted, as it was not of record at the time of the Veteran's death.  Further, a review of all the evidence that was of record at the time of the Veteran's death does not reveal any other medical opinion that his psychiatric disorder either caused or aggravated his diagnosed HCVD.  Likewise, with regard to any of the Veteran's written statements that he believed his physical disabilities were results of his shock therapy treatment in service, an opinion as to whether his HCVD was related to active service or caused or aggravated by his service-connected psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

At the time of the Veteran's death, the evidence of record did not support a claim of entitlement to service connection for HCVD as there was no evidence etiologically linking his disability to his service or any service-connected disability.  Despite finding a claim was still pending from April 1977, the evidence of record at the time of the Veteran's death fails to show that entitlement arose prior to the effective date assigned by the AOJ, February 26, 2001.  

Likewise, the effective date for the 100 percent disability rating cannot predate the effective date for service connection for the underlying disability.  As the Board finds that service connection for HCVD for accrued benefits is not warranted prior to February 26, 2001, an earlier effective date for the disability rating is not possible.  Therefore, the claim for an effective date earlier than February 26, 2001, for the award of 100 percent disability rating for HCVD for accrued benefits, must also be denied.  

While the Board is sympathetic to the appellant's and her attorney's arguments, the pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the awards of service connection for HCVD and the assigned 100 percent disability rating, both for accrued benefits purposes earlier than February 26, 2001, can be assigned.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

SMC at Housebound Rate

With regard to the appellant's claim for an earlier effective date for SMC at the housebound rate for accrued benefits, VA law provides that entitlement to SMC at the housebound rate is warranted if a Veteran has a single service-connected disability rated as 100 percent and, has additional service-connected disability independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(1).  

In the instant case, in the July 2015 rating decision, the grant of service connection for HCVD was the basis of the award for SMC based on housebound status.  As explained in the analysis above related to the claim for an earlier effective date for the grant of service connection for HCVD for accrued benefits, the grant of service connection erroneously relied on evidence developed after the Veteran's death, and therefore an effective date earlier than February 26, 2001 cannot be granted.  

The effective date for an award of SMC cannot predate the effective date for service connection for the underlying disability.  As the Veteran was not service-connected for HCVD for accrued purposes prior to February 26, 2001, an earlier effective date is not possible.  Therefore, the claim for an effective date earlier than February 26, 2001, for the award of SMC based on housebound status, must also be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


DEA Benefits

The surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 C.F.R. § 3.807.  

In this case, the appellant was previously awarded basic eligibility to DEA for accrued benefits as of May 16, 1997, the date the Veteran's psychiatric disorder became a permanent total service-connected disability.  As noted above, the appellant did not appeal the effective date of that award and it is not before the Board for appellate consideration.  

In the July 2015 rating decision currently on appeal, the RO awarded the appellant eligibility to DEA benefits as of October [REDACTED], 2004, the date entitlement to service connection was awarded for the cause of the Veteran's death. 

It is not disputed that the Veteran's death certificate shows he died on October [REDACTED], 2004, and that the appellant's application for DEA benefits was not received by VA earlier than February 2005.  

The effective date for the current award of DEA benefits cannot predate the effective date entitlement arose, the date of the Veteran's death.  Therefore, the claim for an effective date earlier than October [REDACTED], 2004, for the award of DEA benefits based on the Veteran's death from a service-connected disability, must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.400.  



ORDER

An effective date earlier than February 26, 2001, for the award of service connection for HCVD is denied.  

An effective date earlier than February 26, 2001, for the assignment of a 100 percent evaluation for HCVD is denied.

An effective date earlier than February 26, 2001, for the award of SMC at the housebound rate is denied.  

An effective date earlier than October [REDACTED], 2004, for the award of DEA benefits is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


